        Case 2:17-cv-02652-CDJ Document 28 Filed 12/10/18 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GEORGE GOODRITZ                                  :
         Plaintiff,
                                                                    CIVIL ACTION
          v.                              :          NO. 17-2652

618 MARKET L.P. and
LAZ PARKING MID-ATLANTIC                         :
          Defendants.


                                              ORDER



       AND NOW, this 10th day of December, 2018, upon notification that the issues

between Plaintiff and Defendants have been settled and upon Order of the court pursuant to

the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is hereby

ORDERED and DECREED that the claims against Defendants are DISMISSED with

prejudice pursuant to agreement of counsel.



                                                             BY THE COURT:


                                                              /s/ C. Darnell Jones, II     J.
